Citation Nr: 1123164	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder, for the period from September 12, 1998, to May 3, 2001.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 3, 2001.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 13, 1996, to July 29, 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  The extensive and complex procedural history for this claim was reported in the Board's remand decision of July 2009 and will not be repeated in any detail here.  In pertinent part, however, subsequent to the remand which called for a contemporaneous psychiatric examination, in a September 2010 rating decision, the RO awarded an increased rating of 100 percent for major depressive disorder (previously rated as dysthymia), effective May 3, 2001.  Thus, issue #1 on the title page is recharacterized as entitlement to an evaluation greater than 30 percent for the period from September 12, 1998, to May 3, 2001.  The September 2010 decision also awarded a TDIU, effective from May 3, 2001.  The 100 percent disability rating for major depressive disorder makes a decision concerning entitlement to a TDIU moot for the period beginning May 3, 2001.  Thus, issue #2 on the title page is recharacterized as entitlement to a TDIU for the period prior to May 3, 2001.  

In May 2011 the Board sent the Veteran a letter notifying her that the Judge that had presided over her December 2008 hearing was no longer employed by the Board.  She was given the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2010).  She did not respond to the correspondence, and the Board will make a decision on the appellate record as it is.  



FINDINGS OF FACT

1.  From September 12, 1998, to May 3, 2001, the Veteran's service connected major depressive disorder was manifested by chronic sleep impairment and mild memory loss, as well as some anxiousness and depression; her disability was not manifested by reduced reliability and productivity at work, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking or other such factors.

2.  The evidence does not show that the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities prior to May 3, 2001.  


CONCLUSIONS OF LAW

1.  An increased rating in excess of 30 percent from September 12, 1998, to May 3, 2001, for service-connected major depressive disorder, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9433 (2010).

2.  The criteria for a TDIU due to service-connected disabilities were not met prior to May 3, 2001.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2001, October 2004, April 2006, August 2008, and August 2009) specifically notified herof the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence she was expected to provide; and (4) requesting the Veteran to provide any information or evidence in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2006, August 2008, and August 2009 letters mentioned above.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Numerous VA examinations were conducted as to the Veteran's service-connected disorders in order to determine the severity of the conditions.  The examiners reviewed the claims file and based their decisions on review of the file, his medical history, and physical examination.  The Board has determined that the evidence of record is sufficient to make a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Major Depressive Disorder

DC 9433 of 38 C.F.R. § 4.130 addresses major depressive disorder.  Under that code, ratings of 0, 10, 30, 50, 70, and 100 percent may be assigned.  As indicated, VA has already found a 30 percent rating warranted here.  The Board will now determine whether a rating in excess of 30 percent (i.e., 50, 70, or 100 percent) has been warranted during the appeal period in question (i.e., from September 12, 1998, to May 3, 2001).

A 50 percent rating is warranted under DC 9411 for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Pertinent Evidence

VA and private treatment records from 1997 and 1998 reflect that the Veteran was being seen for orthopedic complaints associated with his hips and back, as well as for depression.  When privately examined for her psychiatric symptoms in June 1998, it was noted that she was anxious, depressed, and experienced some sleep disturbance.  She had a moderate sense of social network, and reported some relationship problems with her boyfriend.  She had had seven jobs in recent years but had been unable to maintain any of them.  Her Global Assessment of Functioning (GAF) score was 50.  In the past year, it had been 60.  

Subsequently dated private records in 1998 and 1999 show that she continued to attend therapy for her psychiatric symptoms.  She also continued to be seen for her orthopedic issues.  

The Social Security Administration (SSA) determined in an August 2000 decision that the Veteran had been awarded disability benefits from the date that she initially filed a claim in September 1997.  This award was based on mental and orthopedic disabilities.  

Private treatment records reflect that on May 3, 2001, the Veteran was rushed to the emergency room after being found on the floor of her apartment by the police.  She was nonresponsive.  She had earlier sent an email to her brother that she was going to commit suicide.  Her brother called the police and they responded to her place of residence.  Upon arrival at the emergency room, she was responsive to pain and verbal stimuli.  There was no information concerning what type of medication she took, so she was treated for both drug and alcohol overdose.  She was admitted to the medical intensive care unit.  After stabilization, she was transferred for inpatient psychiatric treatment.  

Analysis

As noted earlier, the RO recently awarded the Veteran a 100 percent schedular rating for her major depressive disorder as of May 3, 2001.  The current question before the Board is entitlement to a rating in excess of 30 percent for major depressive disorder for the period from September 12, 1998, to May 3, 2001.  

After a full review of the record, determines that the evidence of record preponderates against a rating in excess of 30 percent from September 12, 1998, to May 3, 2001.  Specifically, during this time, the Veteran reported some anxiousness and depression and experienced some sleep disturbance.  These manifestations align most closely with a 30 percent evaluation, and, when viewed along with his other functioning, do not rise to the level of impairment contemplated by a rating of 50 percent or higher.  That is, the Veteran did not exhibit such symptoms as circumstantial, circumlocutory or stereotyped speech, panic attacks more than once per week, difficulty understanding complex commands, impairment of short-and long-term memory, or impaired judgment, as would be critical for the next higher evaluation of 50 percent.  Moreover, during this time, she continued to appear alert, oriented, and well groomed, and continued to display normal speech, good thought and intact cognition, and maintained a relationship with a boyfriend for some time.  These findings and evidence weigh against assignment of an increased evaluation.

In addition, white the Veteran's GAF score of 50 during this time represents serious symptoms, she appeared to be functioning well until her suicide attempt on May 3, 2001.  Finally, the Veteran's recorded clinical symptoms for the period in question indicate to the Board that her level of impairment did not reach the degree contemplated by higher evaluations of 50 percent or more.  Accordingly, an increased rating in excess of 30 percent from September 12, 1998, to May 3, 2001, is not warranted.

TDIU - In General

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2009).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Analysis

The pertinent evidence as to the claim for entitlement to a TDIU prior to May 3, 2001, is essentially the same as that regarding the increased rating claim.  It is noted that the Veteran first filed a claim for a TDIU in 1997.  However, as noted above, the clinical evidence did not reflect that she was unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities alone prior to May 3, 2001.  


The Board notes that with the award of an increased disability rating by rating decision in 2010, effective May 3, 2001, the Veteran first met the percentage requirements of 38 C.F.R. § 4.16(a) on that date.  (Prior to that date, the combined disability rating in effect for the Veteran's service-connected disabilities was 40 percent.)  Based on the evidence of record, the Board concludes that the Veteran's inability to maintain substantially gainful employment was not evident prior to her hospitalization on May 3, 2001.  While she was noted in 1998 to have trouble hanging on to jobs due to physical fatigue and chronic pain, the severity of her symptoms (as reported in detail above) did not appear so disabling.  She was anxious and depressed but apparently functioning quite well.  

The Board recognizes that the Veteran was awarded SSA disability benefits from 1997, based upon what later was found to be primarily service-connected psychiatric and orthopedic disorders.  The Board observes, however, that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion, as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Final Considerations as to Both Claims

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the claims addressed above, the Board has not overlooked the Veteran's and her representative's written statements in support of her claims.  In this regard, while she is credible to report on what she sees and feels and others are credible to report on what they can see, neither is competent to report that service-connected disabilities meet the criteria for a particular disability rating or the criteria for a TDIU because such opinions require medical expertise which they have not been shown to have when, as in this appeal, lay observations cannot accurately report on whether the Claimant meets the criteria for an increased rating and when a Claimant first became unable to work solely due to service-connected disabilities.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of reasonable doubt.  However, to the extent outlined above, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 200 & Supp. 2009); see also Gilbert, supra.  Accordingly, to the extent outlined above, the claims must be denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent for major depressive disorder, for the period from September 12, 1998, to May 3, 2001, is denied.  

Entitlement to a TDIU prior to May 3, 2001, is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


